In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00085-CR



             MIKE ALVIN RUIZ, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1524439




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
           After having entered an open guilty plea to the offense of evading arrest or detention with

a motor vehicle,1 the trial court sentenced Mark Alvin Ruiz to twenty years’ imprisonment. Ruiz

has filed a single brief in which he raises an issue common to both of his appeals.2 Ruiz contends

that the trial court violated his right to a public trial, as guaranteed by the United States and Texas

Constitutions, by requiring his mother to leave the courtroom when Ruiz testified at the sentencing

hearing. Although the record does not reflect the actions taken by Ruiz’ mother during his

testimony, it is assumed from the content of the comments by the trial court that she was attempting

to direct Ruiz’ testimony by non-verbal means, and this attempt prompted the trial court to eject

her from the courtroom. No objection was lodged by Ruiz to his mother’s ejection.

           We addressed this issue in detail in our opinion of this date on Ruiz’ appeal in cause number

06-15-00084-CR. For the reasons stated therein, we likewise conclude that error has not been

shown in this case.




1
    See TEX. PENAL CODE ANN. § 38.04(b)(2)(A) (West Supp. 2014).
2
 Ruiz appeals his conviction for the aggravated assault of a public servant with a deadly weapon in our cause number
06-15-00084-CR.

                                                         2
      We affirm the trial court’s judgment.




                                              Bailey C. Moseley
                                              Justice

Date Submitted:      October 2, 2015
Date Decided:        October 6, 2015

Do Not Publish




                                                3